NO. 07-06-0006-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                        PANEL C

                                NOVEMBER 28, 2006
                          ______________________________

                              CHARLES LOWELL JONES,

                                                               Appellant

                                             v.

                                THE STATE OF TEXAS,

                                                      Appellee
                        _________________________________

             FROM THE 108TH DISTRICT COURT OF POTTER COUNTY;

                     NO. 51,714-E; HON. ABE LOPEZ, PRESIDING
                        _______________________________

Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.

       Charles Lowell Jones (appellant) appeals his conviction of possessing a controlled

substance (cocaine) within a drug free zone and with intent to deliver. His sole issue

pertains to the trial court’s decision to admit into evidence a default judgment rendered in

a related civil forfeiture proceeding. The judgment was purportedly inadmissible because

it injected into the record evidence of an extraneous offense and its probative value was

substantially outweighed by its undue prejudice. We overrule the issue for the complaints

asserted before us do not comport with that asserted below.
      The default judgment arose from the State’s effort to forfeit $2,025 found on a table

in appellant’s living room.    The monies were discovered via a consensual search

performed by the investigating officers. When effort was made to tender the judgment into

evidence at appellant’s ensuing criminal trial, he objected. He said it was inadmissible

because it was a default judgment rendered at a time when he could not proffer a defense

due to his incarceration. Nothing was said about the item manifesting an extraneous

offense (Texas Rule of Evidence 404) or about its probative value being substantially

outweighed by its undue prejudice (Texas Rule of Evidence 403). Yet, the latter two

grounds form the basis of appellant’s complaint on appeal. Because they do not comport

with the objection he uttered at trial, they were not preserved for review. Sorto v. State,

173 S.W.3d 469, 476 (Tex. Crim. App. 2005) (stating that when the grounds urged at trial

do not comport with those urged on appeal, the latter have not been preserved for review).



       Accordingly, we overrule appellant’s issue and affirm the judgment of the trial court.



                                                 Brian Quinn
                                                 Chief Justice



Do not publish.




                                             2